Case: 2:17-cv-00633-EAS-EPD Doc #: 83-1 Filed: 12/30/19 Page: 1 of 12 PAGEID #: 2384




                         EXHIBIT A
Case: 2:17-cv-00633-EAS-EPD Doc #: 83-1 Filed: 12/30/19 Page: 2 of 12 PAGEID #: 2385




                SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

        This Settlement Agreement and Release of Claims is made by and entered into between

 Garry Parker, on behalf of himself and, as defined below, the Settlement Class, on the one hand,

 and                     ., on the other hand, each of whom is hereinafter referred to as a

         and all of whom are hereinafter referred to collectively as the                or

          where appropriate.

 RECITALS AND BACKGROUND

        WHEREAS, on July 20, 2017, Plaintiffs commenced this action by filing a Complaint in

 the United States District Court for the Southern District of Ohio, Case No. 2:17-cv-00633 (the

              . Plaintiff Garry Parker brought his claim as a collective action under the Fair Labor

                                                                                                      .

 Jeremy Howard and Billy Burrell opted-in as certified class members.

                                                                                                  .

        WHEREAS, the Parties engaged in extensive discovery, exchanged information and

 documents, and they conducted detailed legal and factual analyse

                        . On November 4, 2019, the Parties engaged in further settlement

 negotiations before The Honorable Chief Judge Edmund A. Sargus, Jr., and were able to reach

 a resolution, which culminated in this Settlement Agreement.

        WHEREAS, it is the desire and intention of the Parties that this Settlement Agreement

 shall, for each member of the Settlement Class, fully, finally, and forever settle, compromise,

 and discharge all disputes and claims that Plaintiffs asserted in the Litigation and that relate to

 or could have arisen out of the same facts alleged in the Litigation, including both asserted and

 unasserted claims,                                                               , unpaid overtime



                                                 1
Case: 2:17-cv-00633-EAS-EPD Doc #: 83-1 Filed: 12/30/19 Page: 3 of 12 PAGEID #: 2386




 wages, penalties,                                               , the Fair Labor Standards Act, 29

 U.S.C. §201, et seq., or any state law regulating hours of work, wages, the payment of wages,

 and/or the payment of overtime compensation.

           WHEREAS, it is the desire and intention of the Parties that under this Settlement

 Agreement, each member of the Settlement Class has received all wages and compensation to

 which they are entitled.

           WHEREAS, Class Counsel has conducted a thorough investigation of the claims that

 Plaintiffs asserted in the Litigation and that relate to or could have arisen out of the same facts

 alleged in the Litigation, including both asserted and unasserted claims, and including but not

 limited to claims for unpaid wages, overtime, penalties, or any other wage or recordkeeping related

 damages or relief pursuant to the Fair Labor Standards Act, 29 U.S.C. §201, et seq., or any state

 law regulating hours of work, wages, the payment of wages, and/or the payment of overtime

 compensation. Based on their independent investigation and evaluation, Class Counsel

 believe that the settlement with Defendants for the consideration of and on the terms set forth

 in this Settlement Agreement is fair, reasonable, and adequate, and is in the best interest of

 Plaintiffs and all Opt-in Plaintiffs in light of all known facts and circumstances, including the risk

 of delay, defenses asserted by Defendants, and numerous potential certification and appellate

 issues.

           WHEREAS, Released Parties expressly deny any liability or wrongdoing of any kind

 associated with the claims in this Litigation. Released Parties contend they have complied with

 applicable federal and state laws at all times. By entering into the Settlement Agreement, the

 Released Parties do not admit any liability or wrongdoing and expressly deny the same.




                                                   2
Case: 2:17-cv-00633-EAS-EPD Doc #: 83-1 Filed: 12/30/19 Page: 4 of 12 PAGEID #: 2387




        NOW, THEREFORE, the Settling Parties, intending to be legally bound and in

 consideration of the mutual promises, covenants, and agreements set forth in this Agreement, and

 other good and valuable consideration, the receipt and sufficiency of which is hereby

 acknowledged, agree as follows:

 I.     SETTLEMENT APPROVAL PROCEDURE.

        As soon as practicable after execution of this Agreement, the Parties shall file a Joint

 Motion for Approval of the Settlement Agreement and submit a proposed Order thereon. The

 Settling Parties agree to undertake all things and procedures reasonably necessary and appropriate

 to obtain approval of the settlement memorialized in this Agreement. This Agreement is contingent

 upon the settlement terms memorialized herein, and is entered into voluntarily by the Settling

 Parties for settlement purposes only.

 II.    SETTLEMENT ALLOCATION.

        In consideration of the mutual covenants and promises set forth herein, the Parties agree

 that, within fourteen (14                                                   ,

 remit to counsel for Plaintiffs, at 1550 Old Henderson Road, Suite 126, Columbus, Ohio 43220,

                                               as follows:

        a)      Wage and Damage Amounts to Representative Plaintiff: Defendant shall make the

                following payments to the Representative Plaintiff:

                Garry Parker:

                                                               reported by a Form 1099;

                       $1,443.79 for overtime wages subject to withholding taxes reported by a

                       Form W-2;

                       $1,443.79 for liquidated damages reported by a Form 1099;


                                                 3
Case: 2:17-cv-00633-EAS-EPD Doc #: 83-1 Filed: 12/30/19 Page: 5 of 12 PAGEID #: 2388




                                                                      subject to withholding taxes

                     reported by a Form W-2.

        b)   Wage and Damage Amounts to Opt-in Plaintiffs:

             Billy Burrell:

                     $725.15 for overtime wages subject to withholding taxes reported by a Form

                     W-2;

                     $725.16 for liquidated damages reported by a Form 1099.

             Jeremy Howard:

                     $502.03 for overtime wages subject to withholding taxes reported by a Form

                     W-2;

                     $502.03 for liquidated damages reported by a Form 1099.

        c)   Attorneys Fees and Costs: Defendant will pay a total $34,945.63 for attorneys

             fees and costs payable to Bryant Legal, LLC. Defendant shall issue an IRS Form

             1099 to Class Counsel reflecting the total amount. This payment shall be inclusive

             of all attorneys fees and costs of all Plaintiffs in the Litigation. In consideration of

             this payment, and if the Settlement becomes final and effective, Class Counsel

             waives all claims to any further attorneys fees, costs, and expenses in connection

             with the Litigation. Except as otherwise provided herein, the Parties shall bear

             responsibility for their own fees, costs, and expenses arising from the Litigation.

        d)   Claims Administration: The parties agree that no third-party administrator will be

             used due to the manageable class size and as a method to save costs. The parties

             agree to administer the process as set forth in this Agreement.

 III.   RELEASE RELATED TO LITIGATION.


                                                4
Case: 2:17-cv-00633-EAS-EPD Doc #: 83-1 Filed: 12/30/19 Page: 6 of 12 PAGEID #: 2389




        In exchange for the monetary and other consideration recited in this Agreement, the

 Representative Plaintiff hereby agrees to dismiss the Lawsuit with prejudice and on the merits.

 The Representative Plaintiff and the Opt-in Plaintiffs Claimants shall release all wage and hour

 claims against the Released Party (as that term is defined in this Agreement) arising between July

 20, 2014, and up to the effective date of this settlement, that were or could have been asserted in

 the Lawsuit under the federal Fair Labor Standards Act (29 U.S.C. §§201, et seq.) and the Ohio

 Minimum Fair Wage Standards Act (O.R.C. Chapter 4111). Further, Garry Parker hereby waives

                                                 , or its owners, trustees, directors, employees,

 representatives, successors, insurers, agents and related entities, of all claims irrespective of

 whether such claims arose or may have arisen under contract, tort, or any federal or state statute

 including, but not limited to, R.C. 4112; 42 U.S.C. §1981; 42 U.S.C. §1983; 42 U.S.C. §2000(e);

 29 U.S.C. §12101; U.S.C. §621 (commonly referred to as the Age Discrimination in Employment

 Act); any common law or policy-related cause of action.

 IV.    CONFIDENTIALITY.




 V.     NON-DISPARAGEMENT.




                                                 5
Case: 2:17-cv-00633-EAS-EPD Doc #: 83-1 Filed: 12/30/19 Page: 7 of 12 PAGEID #: 2390




        Parker expressly agrees that he shall not defame or disparage                            nd/or

                         or any of its past or present employees, agents, trustees, officers or

 representatives.

 VI.    NEUTRAL EMPLOYMENT REFERENCE.



 employers of Parker and the Opt-

                                                                   -



 VII.   MODIFICATION OF THE AGREEMENT.

        No waiver, modification, or amendment to the terms of this Agreement, whether

 purportedly made before or after entry of an Order approving this Agreement, shall be valid or

 binding unless made in writing and signed by the Settling Parties or their respective counsel, and

 then only to the extent set forth in such written waiver, modification, or amendment, subject to any

 required Court approval. Any failure by the Settling Parties to insist upon strict performance of

 any provision of this Agreement shall not be deemed a waiver of any of the other provisions of

 this Agreement, and notwithstanding such failure, the Settling Parties shall thereafter have the right

 to insist upon strict performance of any and all provisions of this Agreement.

 VIII. CONSTRUCTION AND INTERPRETATION.

        A.      Entire Agreement. This Agreement constitutes the entire agreement between the

 Settling Parties with respect to the subject matter contained herein and shall supersede all prior

 and contemporaneous negotiations between the Settling Parties. This Agreement shall be

 construed as a whole according to its fair meaning and intent, and not strictly for or against any of

 the Settling Parties, regardless of who drafted or was principally responsible for drafting this



                                                   6
Case: 2:17-cv-00633-EAS-EPD Doc #: 83-1 Filed: 12/30/19 Page: 8 of 12 PAGEID #: 2391




 Agreement. Class Counsel and Defense Counsel participated in the negotiation and drafting of this

 Agreement. As such, the Settling Parties may not claim that any ambiguity in this Agreement

 should be construed for or against them.

        B.      No Reliance on Representations or Extrinsic Evidence. Except as expressly

 provided herein, this Agreement has not been executed in reliance on any other oral or written

 representations or terms, and no such extrinsic oral or written representations or terms shall

 modify, vary, or contradict this Agreement. In entering into this Agreement, the Settling Parties

 agree that it is to be construed according to its terms and may not be modified, varied, or

 contradicted by extrinsic evidence.

        C.      Controlling Law. This Agreement shall be subject to, governed by, and construed,

 enforced, and administered in accordance with, the laws of the State of Ohio with respect to both

 its procedural and substantive aspects and without regard for the principle of conflict of laws. This

 Agreement shall be subject to the continuing jurisdiction of the United States District Court for

 the Southern District of Ohio.

        D.      Severability. If any provision of this Agreement, except for the Release described

 in Section VI herein, is held by a court of competent jurisdiction to be void, voidable, unlawful, or

 unenforceable, the remaining portions of this Agreement shall remain in full force and effect to

 the extent the effect of the Agreement and the obligations of the Settling Parties remain materially

 the same.

 IX.    COUNTERPARTS.

        The Agreement, any amendments or modifications to it, and any other documents required

 to be executed in order to consummate or carry-out this Agreement, may be executed in one or

 more counterparts, each of which shall be deemed an original of this Agreement. All such



                                                  7
Case: 2:17-cv-00633-EAS-EPD Doc #: 83-1 Filed: 12/30/19 Page: 9 of 12 PAGEID #: 2392




 counterparts shall together constitute one and the same instrument. A photocopy, facsimile, or

 digital image of an executed counterpart shall be enforceable and admissible as an original.

 X.       BINDING EFFECT.

          This Agreement is binding upon and shall inure to the benefit of the Settling Parties.

 Without limiting the foregoing, this Agreement shall specifically inure to the benefit of the

 Released Parties. It is agreed that it is impractical to have each Qualified Claimant execute this

 Settlement Agreement. Therefore, the Notice Packet will advise all Potential Opt-In Plaintiffs of

 the binding nature of the release set forth herein and such shall have the same force and effect as

 if each Qualified Claimant executed this Settlement Agreement.

 XI.

          Except as otherwise specifically provided in this Agreement, the Settling Parties shall bear



 them or arising out of this Lawsuit, and shall not seek reimbursement thereof from any Settling

 Party.

 XII.     WARRANTY OF COUNSEL.

          Class Counsel and Defense Counsel warrant and represent that they are expressly

 authorized by the Settling Parties to take all appropriate actions required or permitted to be taken

 pursuant to this Agreement in order to effectuate its terms.

 XIII. ONGOING COOPERATION.

          Class Counsel and Defense Counsel shall cooperate and proceed diligently to do all things

 reasonably necessary to consummate and obtain Court approval of the Stipulation.

 XIV. EXTENSION OF TIME.




                                                   8
Case: 2:17-cv-00633-EAS-EPD Doc #: 83-1 Filed: 12/30/19 Page: 10 of 12 PAGEID #: 2393




         The Settling Parties may agree upon a reasonable extension of time for deadlines and dates

  reflected in this Agreement, without further notice, subject to Court approval where applicable.

  XV.    REVOCATION OF                                  CLAIM SETTLEMENT.

         Parker will have twenty-one (21) days from the date on which this agreement was tendered

  to consider the agreement. Parker understands that he should discuss any concerns he may have

  with his attorney before executing the agreement. After Parker signs the agreement, he has seven

  (7) days in which to change his mind and revoke the portion of the agreement

                        provided his revocation is done in a written notice and received by

  Ridge before the close of business on the seventh day after the date upon which he signs the

  agreement. Payment shall be provided to Parker following the seven (7) day revocation hearing.

  XVI. EFFECT OF NON-APPROVAL.

         In the event the settlement memorialized in this Agreement is not approved by the Court

  for any reason, the Settling Parties will exert their best efforts to preserve the material terms of

  their settlement, address any concerns identified by the Court, and submit any additional pleadings

  or other documents as directed by the Court. If the Settling Parties cannot agree on revised

  settlement terms, or if the Court fails to approve a renegotiated settlement, then this Agreement

  and all matters covered by it shall be null and void. Should this occur, nothing in this Agreement

  shall be used or construed by or against any Settling Party as a determination, admission, or

  concession of any issue of law or fact in the Lawsuit; and the Settling Parties do not waive, but

  instead expressly preserve, their respective rights with respect to the prosecution and defense of

  the Lawsuit as if this Agreement never existed.




                                                    9
Case: 2:17-cv-00633-EAS-EPD Doc #: 83-1 Filed: 12/30/19 Page: 11 of 12 PAGEID #: 2394




                NOTICE: PLEASE READ CAREFULLY BEFORE SIGNING

  I, Garry Parker, have read the foregoing Settlement Agreement and Release of Claims
  consisting of ten (10) pages, I fully understand it and, after consulting with legal counsel, I
  have voluntarily executed its on the day or dates written below, signifying my assent to and
  willingness to be bound by its terms.



  GARRY PARKER, ON BEHALF OF HIMSELF, AND OPT-IN PLAINTIFFS:



  DATED:
                                                       Garry Parker

  ____________________________________________________


                      LLC.



  DATED:                                         By:


                                                Name:
                                                             Authorized Representative




                                                10
Case: 2:17-cv-00633-EAS-EPD Doc #: 83-1 Filed: 12/30/19 Page: 12 of 12 PAGEID #: 2395
